eve?

Vee F

 

 

G
s008 aye
gh Nach Co oRts 5 oe
a WS Rs OF oh UNITED STATES DISTRICT COURT
ce ett uJ
yor NORTHERN DISTRICT OF CALIFORNIA
19°"80311 MISC
4 IN THE MATTER OF Case No. << Case Number >>
5 Fariba Bakshian Banayan, State Bar No. ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
6 166496 IN GOOD STANDING OF THE BAR
OF THE COURT
7
8 TO: Fariba Bakshian Banayan
9 The State Bar of California has notified the United States District Court for the Northern District of
10 California that, effective November 30, 2019, you have become ineligible to practice law in the State of
1] California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
Ss 12 render you ineligible for continued active membership in the bar of the Northern District of California.
é & 13 Effective the date of this order, your membership in the bar of this Court is suspended on an interim
~ a
< Y 14 basis pursuant to Civil Local Rule | 1-7(b)(1). On or before February 7, 2020, you may file a response to
2 ©
A 2 15 this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
oa
2 QO 16 website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
3 &
£2 17 || suspended from membership without further notice.
5 6
Zz 18 If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
19 to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
20 Local Rule 11-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
21 this Court.
9 22 IT ISSO ORDERED.
=a 23 Dated: December 30, 2019
— JAMES BQDATO
Ny 24 United Stffes District Judge
c 25
26
XR 2T
W
N28

 

 

 
